THE STATE OF TEXAS
      September 19, 2007


      TO THE SHERIFF OF HARRIS COUNTY, TEXAS, GREETINGS:
      WHEREAS, Stephanie Ann Bourg, Relator, has  made  application  to  The
Honorable Supreme Court of Texas for a Writ of Habeas Corpus, alleging  that
she is illegally restrained of her liberty by you  in  said  Harris  County,
Texas by virtue of certain process issued by the  245th  District  Court  of
Harris County, Texas and
      WHEREAS, pursuant to Tex. R. App. P. 52.8(b)(3), The Honorable Supreme
Court of  Texas  is  of  the  tentative  opinion  that  a  serious  question
concerning the relief requires further consideration, and the  Court  orders
the following:
      CASE NO. 07-0714;  IN RE  STEPHANIE ANN BOURG

           Relator's petition for writ of habeas corpus filed on  September
      7, 2007, in the above numbered and entitled  cause  having  been  duly
      considered in chambers, it is ordered that Relator be released on bail
      pending final disposition of this case.
           Relator will be admitted to bail upon her giving of a  good  and
      sufficient bond, conditioned as required by law, in  the  sum  of  TWO
      HUNDRED AND FIFTY DOLLARS ($250.00).

      NOW THEREFORE, you are hereby commanded to admit  to  bail,  Stephanie
Ann Bourg, conditioned upon the bond of said applicant in  the  sum  of  TWO
HUNDRED AND FIFTY DOLLARS ($250.00), in the  terms  and  conditions  of  the
law, that she will appear and abide by the decision of the Supreme Court  of
Texas, which bond you will approve in your official capacity and  forward  a
copy thereof to the Clerk of this Court.






      THESE ARE THEREFORE TO COMMAND YOU to obey the foregoing  and  in  all
things.
      HEREIN FAIL NOT under the penalties prescribed by law.
      BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS

                                       with the Seal thereof annexed at the
                                       City of Austin,  this  19th  day  of
                                       September, 2007.







                                       BLAKE HAWTHORNE, CLERK
                                       SUPREME COURT OF TEXAS





      *********************